Exhibit 10.5

 

LOGO [g558991g0324070837916.jpg]

295 Madison Avenue, 32nd Floor

New York, NY 10017

January 16, 2012

Mr. Ryan Perfit

2023 Puritan Terrace

Annapolis, MD 21401

Dear Ryan:

This letter agreement (“Agreement”) will confirm our agreement with respect to
your (“You” or “Your”) employment at Fluent, Inc. (the “Company”) as Director,
Financial Planning & Analysis. This Agreement shall be effective as of
February 20, 2012 (the “Effective Date”).

1. Title and Job Duties.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ You as Director of Financial Planning & Analysis. In this
capacity, You shall have the duties set forth in Exhibit A hereto as well as the
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as
Andrew Kraft, Vice President of Finance (“VP Finance”) shall designate from time
to time that are not inconsistent with Your position. You shall report directly
to VP Finance.

(b) You accept such employment and agree, during the term of Your employment, to
devote Your full business and professional time and energy to the Company. You
agree to carry out and abide by all lawful directions of the VP Finance that are
consistent with Your position as Director of Financial Planning & Analysis.

(c) Without limiting the generality of the foregoing, You shall not, without the
written approval of the Company, render services of a business or commercial
nature on Your own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during Your employment
hereunder, provided that the foregoing shall not prevent You from (i) serving on
the boards of directors of non-profit organizations and, with the prior written
approval of the Board of Directors of the Company (the “Board”), other for
profit companies, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing Your passive
personal investments so long as such activities in the aggregate do not
materially interfere or conflict with Your duties hereunder or create a
potential business or fiduciary conflict.



--------------------------------------------------------------------------------

2. Salary and Additional Compensation.

(a) Base Salary. The Company shall pay You an annual base salary of $100,000,
less applicable withholdings and deductions, subject to review in accordance
with the Company’s normal payroll procedures.

(b) Performance Based Bonus. You shall be eligible to earn a bonus of up to five
percent (5.0%) of Your base salary, less applicable withholdings and deductions,
based on Your achievement of performance objectives established by the VP
Finance. The Company shall determine the amount, if any, and the timing of the
bonus payment. You must be employed by the Company on the payment date in order
to be eligible to receive the bonus.

(c) Revenue Based Bonus. You shall be eligible to earn an additional bonus of up
to five percent (5.0%) of Your base salary less applicable withholdings and
deductions, provided the Company realizes gross revenues no less than the annual
target detailed in its annual operating plan. The Company shall determine the
amount, if any, and the timing of the bonus payment. You must be employed by the
Company on the payment date in order to be eligible to receive the bonus.

(d) Transaction Bonus. In the event the existing owners of the Company sell more
than 50% of the Company’s issued and outstanding voting securities to an
unrelated third party (a ‘Transaction”) and You are employed by the Company as
of the date of the Transaction, the shareholders of the Company under separate
vote have unanimously approved the payment of a special award to you according
to the following:

 

  (i) If a Transaction is consummated prior to 1/1/2013, zero point one percent
( 0.1%) of the aggregate Transaction consideration, less applicable withholdings
and deductions, pursuant to the terms and conditions of sale as detailed in the
respective sale and purchase agreement.

 

  (ii) If a Transaction is consummated after 12/31/2012, zero point twenty five
percent (0.25%) of the aggregate Transaction consideration less applicable
withholdings and deductions, pursuant to the terms and conditions of sale as
detailed in the respective sale and purchase agreement.

3. Expenses. In accordance with Company policy, the Company shall reimburse You
for all reasonable business expenses properly and reasonably incurred and paid
by You in the performance of Your duties under this Agreement upon Your
presentment of detailed receipts in the form required by the Company’s policy.

4. Relocation. In consideration of the need for You to relocate from your
present domicile in the Washington D.C. area to the metropolitan New York area,
the Company agrees to make a one-time contribution not to exceed $5,000 upon
presentment of a summary report including receipts for expenses incurred by You
specifically in connection with Your Relocation (“Relocation Payment”).
Notwithstanding the foregoing, should you voluntarily terminate your employment
with the Company within twelve (12) months of the Effective Date, and upon

 

2



--------------------------------------------------------------------------------

demand by the Company, You understand and agree you shall be liable for the
repayment of said Relocation Payment in entirety or any part thereof, in the
Company’s sole discretion and that the Company may, in its sole discretion,
offset same against any earned and unpaid amounts (including salary) that may be
accruing to You prior to Your termination.

5. Benefits.

(a) Paid Time Off. You shall be entitled to accrue twenty-one (21) days of paid
time off as follows: fifteen (15) vacation days, four (4) sick/personal days and
two (2) diversity days which shall not be earned by You until You complete three
(3) months of employment.

(b) Health Insurance and Other Plans. You shall be eligible to participate in
the Company’s medical and other employee benefit programs, if any, that are
provided by the Company for its employees generally, at levels commensurate with
Your position, in accordance with the provisions of any such plans, as the same
may be in effect from time to time.

6. Term and Termination. Either party may terminate Your employment on an at-
will basis at any time and for any reason or no reason, however You and the
Company agree that should either party terminate Your employment hereunder, You
and the Company agree to provide each other with two (2) weeks written notice of
such termination, which the Company may waive at its sole discretion.

7. Confidentiality.

(a) You understand that during the Term, You may have access to unpublished and
otherwise confidential information both of a technical and non-technical nature,
relating to the business of the Company and any of its parents, subsidiaries,
divisions, affiliates (collectively, “Affiliated Entities”), or clients,
including without limitation any of their actual or anticipated business,
research or development, any of their technology or the implementation or
exploitation thereof, including without limitation information You and others
have collected, obtained or created, information pertaining to clients,
accounts, vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets and equipment designs, including information disclosed to the
Company by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). You agree to observe all Company
policies and procedures concerning such Confidential Information. You further
agree not to disclose or use, either during Your employment or at any time
thereafter, any Confidential Information for any purpose, including without
limitation any competitive purpose, unless authorized to do so by the Company in
writing, except that You may disclose and use such information in the good faith
performance of Your duties for the Company. Your obligations under this
Agreement will continue with respect to Confidential Information, whether or not
Your employment is terminated, until such information becomes generally
available from public sources through no fault of Yours or any representative of
Yours. Notwithstanding the foregoing, however, You shall be permitted to
disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that You first notify the Company of such subpoena,
order or other requirement and such that the Company has the opportunity to
obtain a protective order or other appropriate remedy.

 

3



--------------------------------------------------------------------------------

(b) During Your employment, upon the Company’s request, or upon the termination
of Your employment for any reason, You will promptly deliver to the Company all
documents, records, files, notebooks, manuals, letters, notes, reports, customer
and supplier lists, cost and profit data, e-mail, apparatus, computers,
blackberries or other PDAs, hardware, software, drawings, blueprints, and any
other material of the Company or any of its Affiliated Entities or clients,
including all materials pertaining to Confidential Information developed by You
or others, and all copies of such materials, whether of a technical, business or
financial nature, whether on the hard drive of a laptop or desktop computer, in
hard copy, disk or any other format, which are in Your possession, custody or
control.

8. Assignment of Intellectual Property.

(a) You will promptly disclose to the Company any idea, invention, discovery or
improvement, whether patentable or not (“Creations”), conceived or made by You
alone or with others at any time during Your employment. You agree that the
Company owns any such Creations, conceived or made by You alone or with others
at any time during Your employment, and You hereby assign and agree to assign to
the Company all moral or other rights You have or may acquire therein and agree
to execute any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable. These obligations shall
continue beyond the termination of Your employment with respect to Creations and
derivatives of such Creations conceived or made during Your employment with the
Company. The Company and You understand that the obligation to assign Creations
to the Company shall not apply to any Creation which is developed entirely on
Your own time without using any of the Company’s equipment, supplies,
facilities, and/or Confidential Information unless such Creation (a) relates in
any way to the business or to the current or anticipated research or development
of the Company or any of its Affiliated Entities; or (b) results in any way from
Your work at the Company.

(b) In any jurisdiction in which moral rights cannot be assigned, You hereby
waive any such moral rights and any similar or analogous rights under the
applicable laws of any country of the world that You may have in connection with
the Creations, and to the extent such waiver is unenforceable, hereby covenant
and agree not to bring any claim, suit or other legal proceeding against the
Company or any of its Affiliated Entities claiming that Your moral rights to the
Creations have been violated.

(c) You will not assert any rights to any invention, discovery, idea or
improvement relating to the business of the Company or any of its Affiliated
Entities or to Your duties hereunder as having been made or acquired by You
prior to Your work for the Company, except for the matters, if any, described in
Exhibit B to this Agreement.

(d) During the Term, if You incorporate into a product or process of the Company
or any of its Affiliated Entities anything listed or described in Exhibit B, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to grant and authorize
sublicenses) to make, have made, modify, use, sell, offer to sell, import,
reproduce, distribute, publish, prepare derivative works of, display, perform
publicly and by means of digital audio transmission and otherwise exploit as
part of or in connection with any product, process or machine.

 

4



--------------------------------------------------------------------------------

(e) You agree to cooperate fully with the Company, both during and after Your
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents, trademarks and other intellectual property
rights (both in the United States and foreign countries) relating to such
Creations. You shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Creations. You further agree that if the Company is unable, after reasonable
effort, to secure Your signature on any such papers, any officer of the Company
shall be entitled to execute such papers as Your agent and attorney-in-fact and
You hereby irrevocably designate and appoint each officer of the Company as Your
agent and attorney-in-fact to execute any such papers on Your behalf and to take
any and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Creations, under the conditions
described in this paragraph.

9. Non-Solicitation and Non-Competition Agreement.

(a) You agree that during the Term and until twelve (12) months after the
termination of Your employment for any reason, You will not, directly or
indirectly, including on behalf of any person, firm or other entity, employ or
solicit for employment any employee of the Company or any of its Affiliated
Entities, or anyone who was an employee of the Company or any of its Affiliated
Entities within the twenty-four (24) months prior to the termination of Your
employment, or induce any such employee to terminate his or her employment with
the Company or any of its Affiliated Entities.

(b) You further agree that during Your employment and for twelve (12) months
after the termination of Your employment, You will not, directly or indirectly,
including on behalf of any person, firm or other entity, without the express
written consent of an authorized representative of the Company, (i) perform
services for any Competing Business whether as an employee, consultant, agent,
contractor or in any other capacity, (ii) hold office as an officer or director
or like position in any Competing Business, (iii) request any present or future
Customers (defined below) or suppliers of the Company or any of its Affiliated
Entities to curtail or cancel their business with the Company or any of its
Affiliated Entities, and (iv) accept business from such Customers or suppliers
of the Company or any of its Affiliated Entities.

(c) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to You as a result of the Your access to the Company or the
Affiliated Entities’ business information, Confidential Information, customer
lists or customer account information; and (ii) that is a business entity or
individual with whom the Company or the Affiliated Entities have done business
or with whom You have negotiated during the twenty-four (24) month period
preceding the termination of Your employment or during the most recent
twenty-four (24) month period of Your employment.

 

5



--------------------------------------------------------------------------------

(d) “Competing Business” shall mean any corporation, partnership, limited
liability company, university, government agency or other entity or person
(other than the Company) which is engaged in any business carried on by any of
the Company, its parents, subsidiaries, divisions or affiliates.

(e) You agree that in the event a court determines the length of time or the
geographic area or activities prohibited under this Section 8 are too
restrictive to be enforceable, the court may reduce the scope of the restriction
to the extent necessary to make the restriction enforceable.

10. Representation and Warranty. You represent and warrant to the Company that
You are not subject to any non-competition provision of any other agreement
restricting Your ability to fully act hereunder. You hereby indemnify and hold
the Company harmless against any losses, claims, expenses (including attorneys’
fees), damages or liabilities incurred by the Company as a result of a breach of
the foregoing representation and warranty.

11. Notice. Any notice or other communication required or permitted to be given
to the Parties shall be deemed to have been given if personally delivered, if
sent by nationally recognized overnight courier or if mailed by certified or
registered mail, return receipt requested, first class postage prepaid, and
addressed as follows:

 

  (a) If to You, to:

the address shown on the records of the Company.

 

  (b) If to the Company, to:

Fluent, Inc.

295 Madison Avenue, 32nd Floor

New York, New York 10017

Attention: Andrew Kraft

 

  (c) with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Aliza F. Herzberg

12. Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

13. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without regard to
the conflict of laws provisions thereof. Any action, suit or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be submitted to the exclusive jurisdiction
of any state or federal court in New York County.

 

6



--------------------------------------------------------------------------------

14. Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be or be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

15. Assignment. This Agreement is a personal contract and You may not sell,
transfer, assign, pledge or hypothecate Your rights, interests and obligations
hereunder. Except as otherwise herein expressly provided, this Agreement shall
be binding upon and shall inure to the benefit of You and Your personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns, except that the Company may not assign
this Agreement without Your prior written consent, except to an acquirer of all
or substantially all of the assets of the Company.

16. Entire Agreement. This Agreement (together with the Exhibits attached
hereto) embodies all of the representations, warranties, and agreements between
the Parties relating to Your employment with the Company. No other
representations, warranties, covenants, understandings, or agreements exist
between the Parties relating to Your employment. This Agreement shall supersede
all prior agreements, written or oral, relating to Your employment. This
Agreement may not be amended or modified except by a writing signed by the
Parties.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.

 

FLUENT, INC. By:  

/s/ Andrew Kraft

  Vice President of Finance

 

AGREED TO AND ACCEPTED:

/s/ Ryan Perfit

Ryan Perfit

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Job Duties

You shall be responsible for job duties commensurate with the position of
Director, Financial Planning & Analysis, which include but are not limited to
the following:

 

  •   Develop and compile monthly management reporting package

 

  •   Develop plan templates, manage the annual planning process and ‘own’ the
plan

 

  •   Prepare quarterly reforecasts, working with all departments as necessary

 

  •   Analyze and monitor performance across all divisions, highlighting trends
and variances to plan and/or reforecasts

 

  •   Develop business intelligence tools and dashboard reports

 

  •   Develop financial models and analyses to support strategic initiatives,
including M&A , new market, and competitor analysis as relevant

 

  •   Analyze complex financial information and reports to provide accurate and
timely financial recommendations to management for decision making purposes

 

  •   Scale department in line with company growth

 

  •   Participate in ad hoc projects as relevant

 

9